DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 December 2021.

The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
In the Examiner-initialed IDS corresponding to the IDS filed on 23 March 2020, citation No. 2 of the Foreign Patent Documents has been crossed out as not having been considered because there is no apparent submission of the corresponding document, JP 2016-196703, dated 24 November 2016.
Specification
The disclosure is objected to because of the following informalities: The second word of the Title is misspelled. It should read “MANGANESE”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it is unclear what is meant by “a precipitate”. Does this refer to total volume of all precipitates? Does it refer to volume of every single precipitate type on an individual precipitate type basis? Does it refer to volume of every single precipitate?  Does it refer to volume of any arbitrary precipitate (on total or individual basis)?  For example, would the claim limitation be met by recognizing that V may not be present in the steel, that there may be no vanadium based precipitate, 
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1 and 3-11 are allowed.
Regarding Claims 1-11, the reviewed prior does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest steel of claimed composition, microstructure, average austenite grain size, and number of austenite grains of grain size of 50 microns or more, in the claimed context. For example, Lee WO 2016/105002 fails to expressly teach or suggest this combination of features and fails to provide reasonable basis for establishing inherency of these features. For example, the claimed composition is at most suggested by the reviewed prior art and the combination of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
9 February 2022